TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00609-CV



                                         In re State of Texas


                        ORIGINAL PROCEEDING FROM BELL COUNTY



                                              ORDER


PER CURIAM

                Relator State of Texas has filed a petition for writ of mandamus and a motion

for temporary stay. See Tex. R. App. P. 52.8, 52.10. We grant the motion for temporary relief and,

pending further order of this Court, stay the portion of the trial court’s discovery order requiring

the State (1) to produce Daniel Wright for deposition; (2) to produce the Texas Department of

Transportation’s reviewing appraiser who reviewed, approved, and adopted Wright’s appraisal

valuation for deposition; and (3) to produce Wright’s and the reviewing appraiser’s complete work

files. The Court orders the real party in interest to file a response to the petition for writ of mandamus

on or before October 6, 2014.

                It is ordered September 26, 2014.



Before Chief Justice Jones, Justices Puryear and Pemberton